                     IN THE UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF VIRGINIA
                              ROANOKE DIVISION

CHARLES MICHAEL GOSS, JR.,                  )
    Plaintiff,                              )      Civil Action No. 7:21-cv-00081
                                            )
v.                                          )
                                            )
JACKIE BIRD, e t al. ,                      )       By: Michael F. Urbanski
     Defendants.                            )       Chief United States District Judge

                       MEMORANDUM OPINION AND ORDER

       Charles Michael Goss, Jr., an inmate housed at the Patrick County Jail (“the Jail”) and

proceeding pro se, filed this civil rights case under 42 U.S.C. § 1983. His complaint is still only

conditionally filed, but Goss filed a motion, ECF No. 19, which the court has construed as a

motion for preliminary injunction “requiring [Jail] staff to provide him timely opportunities to go

to the bathroom through self-catheterization.” ECF No. 20 at 3. The court directed that the

motion and several prior letters Goss sent to the court be served upon Sheriff Smith, and directed

Sheriff Smith to respond to the motion for preliminary injunction. A response has now been

filed, which includes written testimony from Sara Thompson, a registered nurse at the Jail. ECF

No. 26. For the reasons discussed herein, Goss’s motion will be denied.

                                      I.        BACKGROUND

       Goss’s initial complaint alleged that his constitutional rights were violated by unidentified

Jail personnel when they failed to timely provide him with a catheter, which he needs to empty

his bladder, on three occasions in January 2021. ECF No. 1. The complaint was conditionally

filed, but the complaint named the Jail as the only defendant. Thus, the court issued an order

noting that the Jail was not a proper defendant and directing Goss to file an amended complaint

naming other defendants and identifying how each defendant violated his rights.
       Goss filed his amended complaint and named five individuals as defendants, but that

amended complaint did not identify any particular action or inaction by any of the named

defendants. It again repeated his allegations about the three January dates. He also alleged that

he was supposed to be moved to a medical cell on February 17, 2021, so that he could use the

bathroom when needed, but instead “they” moved him to a segregation cell. ECF No. 17 at 1–

2. Because his amended complaint again failed to identify any particular action by any named

defendant, Goss was directed to file a second amended complaint and was recently granted an

extension of time to do so.

       Throughout the pendency of the case, Goss has sent to the court a number of brief letters

complaining about other incidents or events. These include complaints about other dates and

times when he alleges he was not timely given a catheter, including one as recently as March 4,

2021. He further alleged that he had been required to use the same catheter over a few times and

doing so could cause an infection in his bladder or kidney. He stated that he had already “had

some infection because of that.” ECF No. 16.

       Sherriff Smith’s response provides additional background information and significant

detail about Goss’s medical treatment at the Jail. Dkt. No. 26. It also includes information about

two instances in which security staff at the Jail discovered a catheter being used as a tattoo gun,

which is considered contraband and presents a serious health risk to the inmates. As to the first

incident, Jail personnel could not determine for certain that the catheter was one that had been

dispensed to Goss, but he was the only inmate at that time that required a catheter to urinate.

Thompson Decl. ¶ 15, ECF No. 26-1.

       In the second incident, which occurred on February 17, 2021, the tattoo gun fashioned

from a used catheter was found in a cell Goss shared with another inmate on the same day that
                                               2
he was removed from that cell and taken to a medical cell. Id. ¶ 29. Goss was aggressive and

belligerent when staff tried to move him to the medical pod, and even threw a book at staff.

Once there, he threw his belongings and covered up the surveillance camera mounted in his cell.

At that time, medical personnel had been alerted that Goss might have an acute Hepatitis A

infection, and he was going to require retesting. 1 Particularly in conjunction with the possibility

that Goss’s catheter had been used as a tattoo gun, the possibility of such an infection posed a

serious risk to other inmates.

        Later that same day, the decision was made to transfer Goss to a segregation pod. This

was done both so that he could be more closely monitored by staff for his catheterization and so

that other inmates could be protected from the risk of a possible Hepatitis A infection from any

catheter obtained from Goss. Id. ¶¶ 30–32.

        Nurse Thompson also explains that, in late January, staff began to keep a log of catheters

dispensed to Goss. Id. ¶ 24; Log, ECF No. 26-2. Importantly, although Goss was dispensed at

least four catheters a day between January 29, 2021, and March 19, 2021, his requests

subsequently diminished down to three requests a day, then two, then one. Nurse Thompson

avers that Goss was last dispensed a catheter on March 24, 2021, at 8:43 a.m. Id. ¶ 43; Log at 2.

        Since that date, Goss has not required a catheter to urinate; he has not complained of, or

requested to be seen by any Jail medical staff or outside provider for issues with urinary retention;

and no more tattoo guns fashioned from catheters have been discovered by Jail security staff.




         1 Goss has submitted copies of his test results, collected on February 5, 2021, and reported on February

13, 2021, which he misreads. ECF No. 8-1. Although he claims the results were negative, they in fact reflect a
“positive” result and specifically state that the results are “consistent with active infection.” Id.
                                                       3
Thompson Decl. ¶ 43. Notably, moreover, although Goss has sent letters to the court since that

time, none have complained of being denied a catheter after March 24, 2021.

       On March 25, 2021, Goss’s Hepatitis A re-test was reported as negative. At that point, it

was determined that he could be safely housed in general population, and he was moved to a

general population cell that evening. Id. ¶¶ 44–45. Nurse Thompson also avers that Goss was

never diagnosed with a bladder infection by any Jail medical staff or outside medical provider

since arriving at the Jail on October 7, 2020. Id. ¶ 47.

       Goss also offers wholly conclusory allegations about suffering from “a lack of and poor

health services,” ECF No. 19, and “not getting the proper medical treatment,” ECF No. 27.

Aside from the catheter-related incidents, though, he does not offer any specifics about what

medical condition or symptoms he is experiencing or what care he believes he is being denied.

Furthermore, the medical records and affidavit of Nurse Thompson reflect that Goss has

received a significant amount of outside medical treatment during his time at the Jail, as well as

received treatment from Jail personnel for a variety of complaints. See generally Thompson Decl.

       In other letters, Goss (1) again offers vague complaints—without any specific details—

about his “not being treated fairly because of the law suit,” (2) references being placed “in the

hole,” (i.e., segregation); (3) complains that Jail officers have called him names (a “needy mother

f**ker” and a “smartass”; and (4) repeatedly asks to be moved to a Department of Corrections

prison. ECF Nos. 6–8, 12, 14, 16, 19.

                                        II.    DISCUSSION

       Preliminary injunctive relief is an “extraordinary” remedy that courts should grant only

“sparingly.” Direx Israel, Ltd. v. Breakthrough Med. Corp., 952 F.2d 802, 816 (4th Cir. 1991).

The party seeking the preliminary injunction must demonstrate that: (1) he is likely to succeed on
                                               4
the merits at trial; (2) he is likely to suffer irreparable harm in the absence of preliminary relief;

(3) the balance of equities tips in his favor; and (4) an injunction is in the public interest. Winter

v. Natural Res. Def. Council, Inc., 555 U.S. 7, 20, 22 (2008); League of Women Voters of N.C.

v. North Carolina, 769 F.3d 224, 249 (4th Cir. 2014). The remedy may be granted only on a

“clear showing” of entitlement to relief. Winter, 555 U.S. at 22. Critically, the movant must

satisfy all four requirements to obtain preliminary injunctive relief. Real Truth About Obama,

Inc. v. FEC, 575 F.3d 342, 345–46 (4th Cir. 2009), vacated on other grounds, 559 U.S. 1089

(2010).

          Upon review of the record, the court concludes that Goss has not met the standard for

obtaining preliminary injunctive relief. It is unnecessary to evaluate all of the Winter factors

because it is plain that he has not set forth sufficient evidence to establish the second one, which

requires him to show that, without the court’s intervention, he is likely to suffer harm that is

“neither remote nor speculative, but actual and imminent.” Direx Israel, Ltd., 952 F.2d at 812.

          Most importantly, the sworn testimony and records before the court reflect that Goss is

no longer requiring a catheter to urinate, and he has not presented anything to refute that

evidence. Accordingly, he cannot show that he is likely to suffer any harm in the absence of an

order directing staff to timely provide him with catheters. Likewise, to the extent his motion can

be construed as requesting “proper medical treatment,” he has not presented any specific

complaints (other than the issues with the catheters) about a lack of medical care, and the medical

records reflect that he has received care during his time at the Jail, both from Jail and outside

medical providers.

          Lastly, to the extent his motion for preliminary injunction requests a transfer to VDOC

custody, the court sees no basis for granting that relief.         First of all, a prisoner has no
                                            5
constitutional right to be housed in any particular facility. Meachum v. Fano, 42 U.S. 215, 224

(1976). Relatedly, the decision about where to house any particular inmate is generally committed

to the discretion of the state’s prison officials, and a federal court must show deference to such

decisions. Wetzel v. Edwards, 635 F.2d 283, 288 (4th Cir. 1980). Thus, an order requiring a

transfer to any specific facility is not appropriate, especially in light of his failure to provide detail

as to any specific, likely future harm.

                                III.      CONCLUSION AND ORDER

       For all of foregoing reasons, Goss’s motion, ECF No. 19, is DENIED. The Clerk shall

send a copy of this memorandum opinion and order to Goss and to counsel for Sheriff Smith.

       It is so ORDERED.

                                               Entered: July 6, 2021
                                                                    Michael F. Urbanski
                                                                    Chief U.S. District Judge
                                                                    2021.07.06 10:38:10
                                                                    -04'00'

                                               Michael F. Urbanski
                                               Chief United States District Judge




                                                    6
